Citation Nr: 0511305	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  03-04 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a bilateral ankle 
disorder, to include as secondary to service-connected 
bilateral pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel
INTRODUCTION

The veteran had active service from October 1966 to October 
1969 and from February 1974 to August 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.

The veteran testified before the undersigned at a Travel 
Board hearing in June 2004.  A transcript of that hearing has 
been associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran testified at a Board hearing in June 2004.  
During the prehearing conference, he indicated that it was 
possible that there could be X-rays of his feet and ankles at 
Womack Army Hospital for the period when he was stationed 
with the 82nd Airborne Division in 1975 and 1976.  Service 
personnel records indicate that the veteran served with this 
unit from December 1974 to August 1976.  

VA's duty to assist requires VA to obtain the veteran's 
service medical records or other relevant service records 
held or maintained by a government entity.  38 U.S.C.A. § 
5103A(c) (West 2002).  In addition, the Board observes that 
the RO has previously secured the veteran's service medical 
records, but that the claims folder was apparently lost.  
Although the claims folder has been reconstructed, the 
previously obtained service medical records are no longer 
available.  Under such circumstances, the Board finds it 
appropriate to make every effort to obtain whatever service 
medical records may exist at other locations.  See Cuevas v. 
Principi, 3 Vet. App. 542 (1992); O'Hare vs. Derwinski, 1 
Vet. App. 365 (1991).  The Board observes that service 
medical records retained at in-patient facilities are not 
always associated with other service medical records when a 
veteran separates from service.  Therefore, the Board finds 
that a remand is in order to ascertain whether relevant 
records are available at the Womack Army Hospital.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain any 
of the veteran's medical records, 
including X-ray reports, dated from 1975 
through August 1976 that are maintained 
at Womack Army Hospital, Fort Bragg, 
North Carolina.  All efforts to obtain 
this evidence should be documented in the 
claims folder.  If no records are 
available, a negative reply to that 
effect is required.       

2.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


